     Case 2:21-cv-01460-KJM-KJN Document 5 Filed 09/16/21 Page 1 of 3


 1   LAW OFFICE OF RANDAL M. BARNUM
     RANDAL M. BARNUM (SBN 111287)
 2   JENNA R. AVILA (SBN 307639)
     279 East H Street
 3   Benicia, California 94510
     Telephone:     (707) 745-3747
 4   Email: rmblaw@pacbell.net
            rbarnum@rmblaw.com
 5          jnunes@rmblaw.com
     Attorneys for Plaintiff JERICA HOWARD
 6
     JACKSON LEWIS P.C.
 7   TYLER A. BROWN (SBN 121350)
     50 California Street, 9th Floor
 8   San Francisco, California 94111
     Telephone:     (415) 394-9400
 9   Email: tyler.brown@jacksonlewis.com
10   JACKSON LEWIS P.C.
     NOLAN W. KESSLER (SBN 327178)
11   400 Capitol Mall, Suite 1600
     Sacramento, California 95814
12   Telephone:    (916) 341-0404
     Email: nolan.kessler@jacksonlewis.com
13
     Attorneys for Defendants BKD TWENTY-ONE
14   MANAGEMENT COMPANY, INC.; EMERITUS
     CORPORATION; and BROOKDALE SENIOR
15   LIVING COMMUNITIES, INC. (erroneously sued
     herein as “BKD TWENTY-ONE MANAGEMENT
16   COMPANY, INC. DOING BUSINESS AS
     BROOKDALE SENIOR LIVING; EMERITUS
17   CORPORATION DOING BUSINESS AS
     BROOKDALE SENIOR LIVING; BROOKDALE
18   SENIOR LIVING COMMUNITIES, INC. DOING
     BUSINESS AS BROOKDALE SENIOR LIVING”)
19

20                              UNITED STATES DISTRICT COURT

21                             EASTERN DISTRICT OF CALIFORNIA

22   JERICA HOWARD,                                    CASE NO. 2:21-CV-01460-KJM-KJN
23                Plaintiff,                           STIPULATION AND ORDER TO STAY
                                                       CASE PENDING ARBITRATION
24         vs.
25   BKD TWENTY-ONE MANAGEMENT
     COMPANY, INC.; et al.,                            Complaint Filed:             07.06.21
26                                                     Trial Date:                   Not Set
                  Defendants.
27

28
          To the Honorable Court, all Parties, and Their Attorneys of Record:

                                                   1
     Case 2:21-cv-01460-KJM-KJN Document 5 Filed 09/16/21 Page 2 of 3


 1          Plaintiff Jerica Howard (“Plaintiff”) and Defendants BKD Twenty-One Management
 2   Company, Inc., Emeritus Corporation, and Brookdale Senior Living Communities, Inc.
 3   (“Brookdale”) (collectively, the “Parties”), by and through their respective counsel, stipulate as
 4   follows:
 5          1.      Plaintiff acknowledged receipt of and agreement to Brookdale’s Employment
 6   Binding Arbitration policy, which requires her to arbitrate all claims as to Brookdale that are alleged
 7   in this action (“Arbitration Program”).
 8          2.      The Parties agree to binding arbitration of this case pursuant to the Arbitration
 9   Program. This case will be referred to arbitration to the American Arbitration Association. The
10   Parties request that the Court stay this matter while retaining jurisdiction to confirm or enforce any
11   award upon petition by any party.
12          3.      Defendants will pay the entirety of all arbitration fees, including the arbitration filing
13   fee.
14   IT IS SO STIPULATED.
15   Dated: September 9, 2021                       JACKSON LEWIS P.C.

16
                                                    By: /s/ Nolan W. Kessler
17                                                     TYLER A. BROWN
                                                       NOLAN W. KESSLER
18                                                  Attorneys for Defendants
                                                    BKD TWENTY-ONE MANAGEMENT
19                                                  COMPANY, INC.; EMERITUS CORPORATION;
                                                    and BROOKDALE SENIOR LIVING
20                                                  COMMUNITIES, INC. (erroneously sued herein as
                                                    “BKD TWENTY-ONE MANAGEMENT
21                                                  COMPANY, INC. DOING BUSINESS AS
                                                    BROOKDALE SENIOR LIVING; EMERITUS
22                                                  CORPORATION DOING BUSINESS AS
                                                    BROOKDALE SENIOR LIVING; BROOKDALE
23                                                  SENIOR LIVING COMMUNITIES, INC. DOING
                                                    BUSINESS AS BROOKDALE SENIOR LIVING”)
24

25

26

27
     Dated: September 9, 2021                       LAW OFFICES OF RANDAL M. BARNUM
28


                                                        2
     Case 2:21-cv-01460-KJM-KJN Document 5 Filed 09/16/21 Page 3 of 3


 1                                         By: /s/ Randal M. Barnum (as authorized on 09.09.21)
                                              RANDAL M. BARNUM
 2                                            JENNA R. AVILA
 3                                         Attorneys for Plaintiff
                                           JERICA HOWARD
 4

 5
          IT IS SO ORDERED.
 6
          This order resolves ECF No. 4.
 7

 8   DATED: September 16, 2021

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               3
